Order entered May 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01046-CV

                         JIMMY CHARLES JOHNSON, Appellant

                                               V.

                            DALLAS COUNTY ET AL, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                                           ORDER
       Before the Court is appellant’s May 1, 2013 motion for a forty-five day extension of time

to file his brief. We GRANT the motion to the extent that appellant shall file his brief on or

before Monday, June 10, 2013. We caution appellant that if he fails to file his brief on or before

June 10, 2013, the Court will dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE